 
Exhibit 10.1
 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


Linster (“Lin”) W. Fox


This Second Amendment (the “Amendment”), is made and entered into as of this
31st day of October, 2012, and is an amendment to that certain Employment
Agreement dated as of August 1, 2009, between SHFL entertainment, Inc. formerly
known as Shuffle Master, Inc., a Minnesota corporation (“the Company”), and
Linster (“Lin”) W. Fox, resident of Nevada (“Employee”) and amended by that
certain First Amendment on May 3, 2010 (the “Employment Agreement”).  All
capitalized terms used in this Amendment and not otherwise defined herein shall
have the same meaning as in the Employment Agreement.


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, paragraph 1 of the Employment Agreement is deleted in its
entirety and replaced with the following:


1.           Employment.  The Company hereby employs Employee as its Executive
Vice President and Chief Financial Officer (“CFO”) reporting to the Chief
Executive Officer of the Company.  Employee shall perform the normal duties of
that position in a U.S. public company.  Subject to the other terms and
conditions hereof, Employee’s employment under this Agreement with the Company
is for an initial term of approximately three years and six months (the “Term”),
beginning August 1, 2009 (the “Commencement Date”), through January 31, 2013.


2.           Except as expressly amended hereby, the Employment Agreement, as
amended hereby, is hereby confirmed and ratified by the parties as being and
remaining in full force and effect, according to its terms and conditions, and
without any further amendments or modifications.




EMPLOYER:
 
EMPLOYEE:
SHFL ENTERTAINMENT, INC.
         
By:
/s/ MICHAEL GAVIN ISAACS
 
/s/ LINSTER W. FOX
 
Michael Gavin Isaacs
 
Linster (“Lin”) W. Fox
Its:
Chief Executive Officer
 
Chief Financial Officer



APPROVED:
SHFL ENTERTAINMENT COMPENSATIONCOMMITTEE
 
By:
/s/ DANIEL M. WADE
 
Daniel M. Wade
Its:
Chairman




 
 
 
 
 
 
 
 
 
 
 
 
 
Page 1 of 1